—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Kings County (Levine, J.), dated September 30, 1997, as denied that branch of their motion which was for leave to file a second, supplemental bill of particulars, and (2) an order of the same court, dated January 15, 1998, as, upon reargument, adhered to its prior determination.
Ordered that the appeal from the order dated September 30, *3051997, is dismissed, as that order was superseded by the order dated January 15, 1998, made upon reargument; and it is further,
Ordered that the order dated January 15, 1998, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly exercised its discretion in denying that branch of the plaintiffs’ motion which was for leave to file a second, supplemental bill of particulars (see, e.g., Volpe v Good Samaritan Hosp., 213 AD2d 398; Aversa v Taubes, 194 AD2d 580; Eggeling v County of Nassau, 97 AD2d 395; see also, Thompson v Connor, 178 AD2d 752; Davidian v County of Nassau, 175 AD2d 908). Mangano, P. J., Miller, Thompson and Luciano, JJ., concur.